Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
REASONS FOR ALLOWANCE
Claims 1-11 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a steering wheel adapted to be mounted on a vehicle, comprising: a rim that is generally annular in shape and adapted to be hand-held for steering; at least one decorative component that is mounted on an upper surface of the rim, the decorative component being formed into a band shape extending along the rim; at least one leading-end portion of the decorative component that has a tapered form, the leading-end portion including a first and a second circumferential edges one disposed towards an inner circumference of the rim while the other towards an outer circumference of the rim, wherein the first circumferential edge curves towards and intersects with the second circumferential edge and forms an apex of the tapered form, thus the first circumferential edge constitutes a curving edge while the second circumferential edge constitutes a non-curving edge that curves along the rim; and a surface skin that is disposed on the upper surface of the rim and surround the decorative component, the surface skin including a curved-side cover section disposed adjacent the curving edge of the leading-end portion of the decorative component, and a non-curved-side cover section disposed adjacent the non-curving edge of the leading-end portion of the decorative component, a slit being formed between the curved-side cover section and the non-curved-side cover section such that the decorative component is set therein, wherein the curved-side cover section includes: a main body that includes a curving portion which is disposed adjacent the curving edge of the leading-end portion of the decorative component and corresponds to the curving edge of the leading-end portion in shape; and an extended portion that extends from the main body beyond the apex of the leading-end portion of the decorative component and further extends towards the non-curving edge of the leading-end portion of the decorative component, and wherein the non-curved-side cover section includes, at a leading end thereof apart from the apex of the leading-end portion 
Maekubo et al. (U.S. P.G. Publication No. 2018/0086361 A1) does not disclose or suggest the claim combination comprising, inter alia, the curved-side cover section including a main body that includes a curving portion which is disposed adjacent the curving edge of the leading-end portion of the decorative component and corresponds to the curving edge of the leading-end portion in shape; and an extended portion that extends from the main body beyond the apex of the leading-end portion of the decorative component and further extends towards the non-curving edge of the leading-end portion of the decorative component, and wherein the non-curved-side cover section includes, at a leading end thereof apart from the apex of the leading-end portion of the decorative component, a joint edge that is joined with an edge of the extended portion of the curved-side cover section.
JP 2018-52187 A does not disclose or suggest the claim combination comprising, inter alia, the curved-side cover section including a main body that includes a curving portion which is disposed adjacent the curving edge of the leading-end portion of the decorative component and corresponds to the curving edge of the leading-end portion in shape; and an extended portion that extends from the main body beyond the apex of the leading-end portion of the decorative component and further extends towards the non-curving edge of the leading-end portion of the decorative component, and wherein the non-curved-side cover section includes, at a leading end thereof apart from the apex of the leading-end portion of the decorative component, a joint edge that is joined with an edge of the extended portion of the curved-side cover section.
Joh et al. (U.S. P.G. Publication No. 2016/0090116 A1) does not disclose or suggest the claim combination comprising, inter alia, the curved-side cover section including a main body that includes a curving portion which is disposed adjacent the curving edge of the leading-end portion of the decorative component and corresponds to the curving edge of the leading-end portion in shape; and an extended portion that extends from the main body beyond the apex of the leading-end portion of the decorative component and further extends towards the non-curving edge of the leading-end portion of the decorative 
Yasuda et al. (U.S. Patent No. 7,392,725 B2) does not disclose or suggest the claim combination comprising, inter alia, the curved-side cover section including a main body that includes a curving portion which is disposed adjacent the curving edge of the leading-end portion of the decorative component and corresponds to the curving edge of the leading-end portion in shape; and an extended portion that extends from the main body beyond the apex of the leading-end portion of the decorative component and further extends towards the non-curving edge of the leading-end portion of the decorative component, and wherein the non-curved-side cover section includes, at a leading end thereof apart from the apex of the leading-end portion of the decorative component, a joint edge that is joined with an edge of the extended portion of the curved-side cover section.
Albayrak et al. (U.S. Patent No. 6,877,3977 B2) does not disclose or suggest the claim combination comprising, inter alia, the curved-side cover section including a main body that includes a curving portion which is disposed adjacent the curving edge of the leading-end portion of the decorative component and corresponds to the curving edge of the leading-end portion in shape; and an extended portion that extends from the main body beyond the apex of the leading-end portion of the decorative component and further extends towards the non-curving edge of the leading-end portion of the decorative component, and wherein the non-curved-side cover section includes, at a leading end thereof apart from the apex of the leading-end portion of the decorative component, a joint edge that is joined with an edge of the extended portion of the curved-side cover section.
Zorkendorfer et al. (U.S. Design Patent No. D464,595 S) does not disclose or suggest the claim combination comprising, inter alia, the curved-side cover section including a main body that includes a curving portion which is disposed adjacent the curving edge of the leading-end portion of the decorative component and corresponds to the curving edge of the leading-end portion in shape; and an extended portion that extends from the main body beyond the apex of the leading-end portion of the decorative 
Nagata et al. (U.S. P.G. Publication No. 2017/0166117) does not disclose or suggest the claim combination comprising, inter alia, the curved-side cover section including a main body that includes a curving portion which is disposed adjacent the curving edge of the leading-end portion of the decorative component and corresponds to the curving edge of the leading-end portion in shape; and an extended portion that extends from the main body beyond the apex of the leading-end portion of the decorative component and further extends towards the non-curving edge of the leading-end portion of the decorative component, and wherein the non-curved-side cover section includes, at a leading end thereof apart from the apex of the leading-end portion of the decorative component, a joint edge that is joined with an edge of the extended portion of the curved-side cover section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656